DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting member” in claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 2,832,895 (Hütter hereinafter) in view of EP 2759701 (Kameda et al. hereinafter).
With regard to claim 1, Hütter discloses a nacelle of a wind turbine generator comprising: 
a base frame that is separate from and which supports a main bearing housing, in use, the base frame being configured to connect with a lower portion of the main bearing housing; and 
a nacelle structure that is separate from and which is connected to the base frame at a first connection, wherein that nacelle structure extends away from the base frame and defines at least in part an interior nacelle volume;
wherein the nacelle structure is connected to the main bearing housing by way of a second connection at a point arranged above a plane of a rotor axis of the main bearing housing (see Annotated Fig. 1 of Hütter below).
Hütter does not disclose wherein the nacelle structure is separate from the main bearing housing.
Kameda et al. teaches a nacelle for a wind turbine wherein the nacelle structure (44, 47, 42) is separate from the bearing housing (32, 34).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hütter by providing that the nacelle structure is separate from the main bearing housing as taught in Kameda et al. for the purposes of reducing weight as a whole while being able to maintain required stiffness (paragraphs [0012], [0027] of Kameda et al.).
With regard to claim 2, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the second connection comprises a connecting member that extends from the nacelle structure and is adapted for connection to the main bearing housing.
With regard to claim 7, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the second connection depends from an upper portion of the nacelle structure.
With regard to claim 8, the Hütter modification with regard to claim 1 discloses all of the limitations of claim 8, except for wherein the second connection comprises two points of connection with the nacelle structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the second connection comprises two points of connection with the nacelle structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378.
With regard to claim 9, the Hütter modification with regard to claim 8 discloses the nacelle according to claim 8, wherein the two points of connection are arranged at opposing lateral portions of the nacelle structure.
With regard to claim 10, the Hütter modification with regard to claim 1 discloses all of the limitations of claim 10, except for wherein the second connection is configured to form two points of connection with the main bearing housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the second connection is configured to form two points of connection with the main bearing housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378.
With regard to claim 11, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure includes an opening at its upper portion, the opening being configured to allow passage of the main bearing housing to be installed onto the base frame through the nacelle structure.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 12, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure includes a closure element that is connectable to the nacelle structure to close the opening.
With regard to claim 13, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure is frame-like in form and connects to the main bearing housing to form an integral load bearing structure.

    PNG
    media_image1.png
    438
    584
    media_image1.png
    Greyscale

Annotated Fig. 1 of Hütter
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hütter in view of Kameda et al. and in further view of USPAP 2013/0243569 (Munk-Hansen hereinafter).
With regard to claim 15, the Hütter modification with regard to claim 1 discloses a method of assembling a nacelle for a wind turbine generator, the nacelle comprising a main bearing housing and a nacelle structure when assembled, the method comprising:
arranging the main bearing housing onto a base frame of the nacelle, the base frame defining a first connection with the nacelle structure, the nacelle structure extending away from the base frame and defining at least in part an interior nacelle volume; and 
connecting the nacelle structure to the main bearing housing by way of a second connection at a point arranged above a plane of a rotor axis of the main bearing housing.
The Hütter modification with regard to claim 1 does not disclose transporting the nacelle structure and the main bearing housing separately to a site for construction of the wind turbine generator. 
Munk-Hansen teaches transporting all of the separate pieces of a wind turbine to where the wind turbine is to be installed and assembling the parts on site, including the nacelle, generator and load carrying structures (Abstract and paragraphs [0011], [0019] and [0026]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Hütter modification with regard to claim 1 by transporting the nacelle structure and the main bearing housing separately to a site for construction of the wind turbine generator as taught in Munk-Hansen for the purposes of using an in-line-production method to achieve a cost effective production and a high quality and that is easily transported (paragraphs [0011] and [0015] of Munk-Hansen).
Allowable Subject Matter
Claims 3-6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745